Filed 5/13/15 In re R.R. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


In re R.R., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
R.R.,                                                                A143372
         Defendant and Appellant.                                    (Alameda County
                                                                     Super. Ct. No. SJ13020772-01)



         Appellant R.R. appeals following a jurisdictional admission and the juvenile
court’s subsequent dispositional order. Appellant’s counsel has raised no issue on appeal
and asks this court for an independent review of the record to determine whether there are
any arguable issues. (Anders v. California (1967) 386 U.S. 738; People v. Wende (1979)
25 Cal. 3d 436.) Appellate counsel advised appellant of his right to file a supplementary
brief to bring to this court’s attention any issue he believes deserves review. (People v.
Kelly (2006) 40 Cal. 4th 106.) Appellant has not filed such a brief. We have reviewed the
entire record, find no arguable issues, and affirm.




                                                             1
                                      BACKGROUND
         In April 2013, a Welfare and Institutions Code section 602, subdivision (a)1
petition was filed charging appellant, then 14 years old, with one count of murder (Pen.
Code, § 187), one count of attempted carjacking (id., §§ 215, 664), two counts of
carjacking (id., § 215), one count of robbery (id., § 211), and one count of evading an
officer (Veh. Code, § 2800.2). As to all counts except the evading an officer count, an
enhancement was alleged that appellant was one of the principals in the charged offense,
one of whom was armed with a firearm (Pen. Code, § 12022, subd. (a)(1)). The People
concurrently filed a petition for a fitness hearing and requested a finding that appellant
was unfit for juvenile court treatment (§ 707).
         The charges were based on a two-day crime spree during which appellant and
friends carjacked, shot, and/or robbed four separate victims.2 Appellant admitted to
police officers that he was present during the crimes and that he entered at least one of
the carjacked cars.
         In August 2014, appellant entered an admission to the murder charge, after
admitting in open court he knew, before embarking on the charged crime spree, that one
of his companions was armed with a loaded firearm. All other counts and enhancements
were dismissed, with the agreement that the trial court could consider the facts underlying
the dismissed counts and enhancements for sentencing and restitution purposes. The
People withdrew their pending section 707 petition.
         The probation report described appellant’s personal history. Appellant did not
know his father until he was 13. His mother had health issues and received disability
benefits. Another relative told probation appellant’s mother “left him to fend for
himself.” Appellant was born with a leg deformity that required amputation during early
childhood. When he was confined at the Juvenile Justice Center during the instant

1
    All undesignated section references are to the Welfare and Institutions Code.
2
 Background facts about the offense and appellant’s personal history are from the
probation department’s behavioral study and dispositional report.


                                               2
proceedings, medical staff learned the prosthetic he was then wearing was fitted for him
when he was eight years old.
       At the dispositional hearing, the People argued appellant should be committed to
the Division of Juvenile Justice; appellant’s counsel sought placement in a juvenile
residential program. The probation report recommended appellant be placed in a group
home. However, the authoring probation officer noted her disagreement with the
recommendation; that officer believed commitment to the Division of Juvenile Justice
was appropriate but was required by departmental policy to formally recommend group
home placement.
       The juvenile court noted appellant’s “disastrous” upbringing and acknowledged he
“was never given a moral compass, was never given the kind of love and support and
direction that one would need in order to be successful in life.” The court also expressed
skepticism that appellant “is remorseful” and noted that even though appellant was not an
“active participant” in the crimes, “he didn’t get out of the car and he didn’t try to put a
stop to it after it happened” but instead “decided to continue to associate with those who
did.” The court found that placement was not an appropriate disposition and that
appellant would benefit from commitment to the Division of Juvenile Justice.
       The court adjudged appellant a ward of the court and ordered him removed from
the home of his mother and committed to the Division of Juvenile Justice, with a
maximum period of confinement of 25 years to life. The court awarded appellant 528
days in custody credits and imposed a restitution fine of $100. The court ordered victim
restitution to be set at a future date.
                                          DISCUSSION
       We have reviewed the record and have found no arguable appellate issues.
       Appellant was represented by legal counsel throughout the proceedings and there
is no indication in the record that counsel was ineffective.
       Appellant was properly admonished at the time of his admission and there is no
indication in the record that his admission was not knowing and voluntary. Appellant’s
counsel stipulated to a factual basis for his admission and the record satisfies this court


                                              3
that there is such a basis. (People v. Pulido (1997) 15 Cal. 4th 713, 716 [“Penal Code
section 189 provides that any killing committed in the perpetration of specified felonies,
including robbery [and carjacking], is first degree murder. Under long-established rules
of criminal complicity, liability for such a murder extends to all persons ‘jointly engaged
at the time of such killing in the perpetration of or an attempt to perpetrate the crime of
robbery [or carjacking]’ [citation] ‘when one of them kills while acting in furtherance of
the common design.’ ”].)
       The court made the required findings prior to removing appellant from the custody
of his mother. (§ 726, subd. (a) [“no ward or dependent child shall be taken from the
physical custody of a parent or guardian, unless upon the hearing the court finds one of
the following facts: . . . That the parent or guardian is incapable of providing or has failed
or neglected to provide proper maintenance, training, and education for the minor [or]
. . . That the welfare of the minor requires that custody be taken from the minor’s parent
or guardian”].)
       The commitment to the Division of Juvenile Justice was authorized by law and not
an abuse of discretion. (§ 733 [Division of Juvenile Facilities commitment authorized for
minors 11 years or older who have admitted offense described in § 707, subd. (b); § 707,
subd. (b)(1) [murder]; In re Robert H. (2002) 96 Cal. App. 4th 1317, 1329-1330 [juvenile
court’s commitment order reviewed for abuse of discretion, with all reasonable inferences
indulged to support its decision].)
       The maximum term of confinement was proper. (§ 726, subd. (d) [when minor
removed from parent’s custody, “the minor may not be held in physical confinement for a
period in excess of the maximum term of imprisonment which could be imposed upon an
adult convicted of the offense or offenses which brought or continued the minor under the
jurisdiction of the juvenile court”]; Pen. Code, § 190 [maximum term of imprisonment
for murder is 25 years to life].)
       The restitution fine was proper. (§ 730.6, subd. (b)(1) [“If the minor is found to be
a person described in Section 602 by reason of the commission of one or more felony
offenses, the restitution fine shall not be less than one hundred dollars ($100) and not


                                              4
more than one thousand dollars ($1,000).”].) The custody credits appear to be proper.
(In re J.M. (2009) 170 Cal. App. 4th 1253, 1256 [minors entitled to pre-commitment credit
for days detained in juvenile hall].)
                                        DISPOSITION
       The judgment is affirmed.




                                             5
                    SIMONS, Acting P.J.




We concur.




NEEDHAM, J.




BRUINIERS, J.




                6